                                                                                                                         E-FILED
                                                                                  Wednesday, 09 January, 2019 03:27:59 PM
                                                                                             Clerk, U.S. District Court, ILCD

                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF ILLINOIS


ANTONIO SUSTAITA,                                                        )
                                                                         )
              Plaintiff,                                                 )
                                                                         )
              v.                                                         )      18-CV-4174
                                                                         )
IDOC, et al.,                                                            )
                                                                         )
              Defendants.                                                )


                                                          MERIT REVIEW OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

              Plaintiff’s original complaint was dismissed with leave to

replead properly joined claims. Plaintiff has now filed an amended

complaint, which is before the Court for a merit review pursuant to

28 U.S.C. § 1915A. This section requires the Court to identify

cognizable claims stated by the Complaint or dismiss claims that

are not cognizable.1 In reviewing the complaint, the Court accepts

the factual allegations as true, liberally construing them in

Plaintiff's favor and taking Plaintiff’s pro se status into account.

Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,

                                                            
1
  A prisoner  who has had three prior actions dismissed for failure to state a claim or as frivolous or malicious can 
no longer proceed in forma pauperis unless the prisoner is under “imminent danger of serious physical injury.”  28 
U.S.C. § 1915(g). 

                                                                 Page 1 of 7 
 
conclusory statements and labels are insufficient. Enough facts

must be provided to "'state a claim for relief that is plausible on its

face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(quoted

cite omitted).

     Plaintiff alleges that, on or about April 1, 2017, Correctional

Officer Vorgias attacked Plaintiff for no reason, punching Plaintiff

with clenched fists and exacerbating Plaintiff’s previously existing

injuries. Officer Vorgias then allegedly refused Plaintiff medical

care. Plaintiff also alleges that Warden Dorethy and IDOC Director

Baldwin fail to adequately supervise correctional officers.

     These allegations state plausible Eighth Amendment claims

against Officer Vorgias for excessive force and deliberate

indifference to Plaintiff’s injuries caused by that excessive force.

     Plaintiff’s failure to supervise allegations are too conclusory to

state a claim against the Warden or the IDOC Director. See Ashcroft

v. Iqbal, 129 S.Ct. 1937, 1949-50 (2009)(“Threadbare recitals of the

elements of a cause of action, supported by mere conclusory

statements, do not suffice."). The Warden and the Director cannot

be liable for their subordinate’s constitutional violations simply

because they are in charge. Chavez v. Illinois State Police, 251 F.3d

                                Page 2 of 7 
 
612, 651 (7th Cir. 2001)(no respondeat superior liability under §

1983). No plausible inference arises from the facts alleged that

either the Warden or the Director knew about a substantial risk

that Plaintiff would be attacked by Officer Vorgias or any other

correctional officer.

IT IS THEREFORE ORDERED:

        1) Pursuant to its merit review of the amended complaint

    under 28 U.S.C. § 1915A, the Court finds that Plaintiff states an

    Eighth Amendment claim against Defendant Vorgias for excessive

    force and deliberate indifference to Plaintiff’s injuries caused by

    that excessive force. This case proceeds solely on the claims

    identified in this paragraph. Any additional claims shall not be

    included in the case, except at the Court’s discretion on motion by

    a party for good cause shown or pursuant to Federal Rule of Civil

    Procedure 15.

        2) Defendants Warden Dorethy and IDOC Director Baldwin

    are dismissed without prejudice for failure to state a claim.

        3)    This case is now in the process of service. Plaintiff is

advised to wait until counsel has appeared for Defendants before

filing any motions in order to give Defendants notice and an
                                   Page 3 of 7 
 
opportunity to respond to those motions. Motions filed before

Defendants' counsel has filed an appearance will generally be

denied as premature. Plaintiff need not submit any evidence to the

Court at this time, unless otherwise directed by the Court.

     4)    The Court will attempt service on Defendants by mailing

each Defendant a waiver of service. Defendants have 60 days from

the date the waiver is sent to file an Answer. If Defendants have not

filed Answers or appeared through counsel within 90 days of the

entry of this order, Plaintiff may file a motion requesting the status

of service. After Defendants have been served, the Court will enter

an order setting discovery and dispositive motion deadlines.

     5)    With respect to a Defendant who no longer works at the

address provided by Plaintiff, the entity for whom that Defendant

worked while at that address shall provide to the Clerk said

Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used

only for effectuating service. Documentation of forwarding

addresses shall be retained only by the Clerk and shall not be

maintained in the public docket nor disclosed by the Clerk.



                               Page 4 of 7 
 
     6)    Defendants shall file an answer within 60 days of the

date the waiver is sent by the Clerk. A motion to dismiss is not an

answer. The answer should include all defenses appropriate under

the Federal Rules. The answer and subsequent pleadings shall be

to the issues and claims stated in this Opinion. In general, an

answer sets forth Defendants' positions. The Court does not rule

on the merits of those positions unless and until a motion is filed by

Defendants. Therefore, no response to the answer is necessary or

will be considered.

     7)    This District uses electronic filing, which means that,

after Defense counsel has filed an appearance, Defense counsel will

automatically receive electronic notice of any motion or other paper

filed by Plaintiff with the Clerk. Plaintiff does not need to mail to

Defense counsel copies of motions and other papers that Plaintiff

has filed with the Clerk. However, this does not apply to discovery

requests and responses. Discovery requests and responses are not

filed with the Clerk. Plaintiff must mail his discovery requests and

responses directly to Defendants' counsel. Discovery requests or

responses sent to the Clerk will be returned unfiled, unless they are

attached to and the subject of a motion to compel. Discovery does

                                Page 5 of 7 
 
not begin until Defense counsel has filed an appearance and the

Court has entered a scheduling order, which will explain the

discovery process in more detail.

     8)      Counsel for Defendants is hereby granted leave to depose

Plaintiff at his place of confinement. Counsel for Defendants shall

arrange the time for the deposition.

     9)      Plaintiff shall immediately notify the Court, in writing, of

any change in his mailing address and telephone number.

Plaintiff's failure to notify the Court of a change in mailing address

or phone number will result in dismissal of this lawsuit, with

prejudice.

     10)     If a Defendants fails to sign and return a waiver of service

to the clerk within 30 days after the waiver is sent, the Court will

take appropriate steps to effect formal service through the U.S.

Marshal's service on that Defendant and will require that Defendant

to pay the full costs of formal service pursuant to Federal Rule of

Civil Procedure 4(d)(2).

     11)     Within 10 days of receiving from Defendants' counsel an

authorization to release medical records, Plaintiff is directed to sign

and return the authorization to Defendants' counsel.

                                  Page 6 of 7 
 
     12)   The clerk is directed to terminate the Defendants not

listed in the amended complaint and to terminate Defendants

Dorethy and Baldwin.

     13)   The clerk is directed to enter the standard order

granting Plaintiff's in forma pauperis petition and assessing an

initial partial filing fee, if not already done, and to attempt

service on Defendant Vorgias pursuant to the standard

procedures.

     14)   The Clerk is directed to enter the standard qualified

protective order pursuant to the Health Insurance Portability

and Accountability Act.

ENTERED: 01/09/2019

FOR THE COURT:

                                s/Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                             UNITED STATES DISTRICT JUDGE




                              Page 7 of 7 
 
